Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In Claim 1, Line 7 after “from” and before “lithium” insert “the group consisting of”.

In Claim 1, Line 18 before “o” delete “and” and insert “or”.

In Claim 1, Line 32 after “are” and before “linked” insert “optionally”. 

In Claim 1, Line 40, after “group,” and before “the” delete “and” and insert “or”.

In Claim 1, Line 52, after “-S(=O)2(Q11),” and before “-P(=O)(Q11)(Q12)” delete “and” and insert “or”.

In Claim 1, Line 65 Line 52, after “-S(=O)2(Q31),” and before “-P(=O)(Q31)(Q32)” delete “and” and insert “or”.

In Claim 5, Line 6 after “or” delete “-N(Q1)(Q2); wherein, Q1 and Q2 have the same meanings as” and insert “-N(Q1)(Q2).”.

In Claim 5 Line 7 delete “in claim 1.” 

In Claim 7 Line 34 after “-S(=O)2(Q31),” delete “and -” and insert “or”.

In Claim 7 Line 35 delete “P(=O)(Q31)(Q32); wherein Q31 to Q33 have the same meanings as in claim 1” and insert “-P(=O)(Q31)(Q32).”.

In Claim 9 Line 6 after “
    PNG
    media_image1.png
    276
    373
    media_image1.png
    Greyscale
” insert “.”.

In Claim 9 Line 7 delete “wherein, in Formulae 2 and 3, R1 to R5, X1, X2, and a1 to a5 have the same meanings as”.

In Claim 9 Line 8 delete “in claim 1.”.

In Claim 10 Line 6 after “
    PNG
    media_image2.png
    265
    368
    media_image2.png
    Greyscale
” insert “.”.

In Claim 10, Line 7 delete “wherein, in Formulae 4 and 5, R1 to R5, X1, X2, X4, and a1 to a5 have the same”.

In Claim 10 Line 8 delete “meanings as in claim 1.”.

In Claim 11, Line 6 after “
    PNG
    media_image3.png
    264
    368
    media_image3.png
    Greyscale
” insert “.”.

In Claim 11, Line 7 delete “wherein, in Formulae 6 and 7, R1 to R5, X1 to X4, and a1 to a5 have the same meanings”.

In Claim 11 Line 8 delete “as in claim 1.”.

In Claim 19, Line 6 after “source electrode” and before “the drain” delete “and” and insert “or”.



Authorization for this examiner’s amendment was given in a telephone interview with James Brooks on 7/27/2022.
















Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Parham et al (US 8,785,636, cited on filed on 9/7/2020), Hatakeyama et al (US 2019/0207112, hereafter Hatakeyama ‘112, cited on IDS filed on 9/7/2020), Hatakeyama et al (US 10,374,166, hereafter Hatakeyama ‘166, cited on IDS filed on  9/27/2020), Hatakeyama et al (US 2021/0351364, hereafter Hatakeyama ‘364), Nakanotani et al (US 2021/0202851), and Hatakeyama et al (US 2020/0020859, hereafter Hatakeyama ‘859) for the following reasons:

Parham discloses an organic light emitting device comprising the following compound:

    PNG
    media_image4.png
    234
    240
    media_image4.png
    Greyscale
,
where X is N, P, or P=O. However, this compound does not correspond to the compound given by Formula 1 of the present claims, and therefore, the reference does not disclose or suggest the light emitting device as required by the present claims.

Hatakeyama ‘112 discloses an organic light emitting device comprising the following compound:

    PNG
    media_image5.png
    244
    255
    media_image5.png
    Greyscale
,
where Y1 is B. However, this compound does not correspond to the compound given by Formula 1 of the present claims, and therefore, the reference does not disclose or suggest the light emitting device as required by the present claims.

Hatakeyama ‘166 discloses an organic light emitting device comprising compounds such as:

    PNG
    media_image6.png
    203
    158
    media_image6.png
    Greyscale
and 
    PNG
    media_image7.png
    119
    209
    media_image7.png
    Greyscale
.
However, these compounds do not correspond to the compound given by Formula 1 of the present claims, and therefore, the reference does not disclose or suggest the light emitting device as required by the present claims.

Hatakeyama ‘364 discloses an organic light emitting device comprising compounds such as:
 
    PNG
    media_image8.png
    132
    191
    media_image8.png
    Greyscale
and 
    PNG
    media_image9.png
    176
    277
    media_image9.png
    Greyscale
.
However, these compounds do not correspond to the compound given by Formula 1 of the present claims, and therefore, the reference does not disclose or suggest the light emitting device as required by the present claims.

Nakanotani et al discloses an organic light emitting device comprising compounds such as:
 
    PNG
    media_image10.png
    316
    181
    media_image10.png
    Greyscale
 and 
    PNG
    media_image11.png
    180
    284
    media_image11.png
    Greyscale
.
However, these compounds do not correspond to the compound given by Formula 1 of the present claims, and therefore, the reference does not disclose or suggest the light emitting device as required by the present claims.

Hatakeyama ‘859 discloses an organic light emitting device comprising compounds such as:
 
    PNG
    media_image12.png
    185
    285
    media_image12.png
    Greyscale
and 
    PNG
    media_image13.png
    226
    294
    media_image13.png
    Greyscale

However, these compounds do not correspond to the compound given by Formula 1 of the present claims, and therefore, the reference does not disclose or suggest the light emitting device as required by the present claims.

In light of the above, it is clear that Parham et al Hatakeyama ‘112, Hatakeyama ‘166, Hatakeyama ‘364), Nakanotani et al, and Hatakeyama ‘859, either alone or in combination, do not disclose or suggest the organic light emitting device as required by the present claims.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767